Citation Nr: 0300970	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial evaluation for 
hypertension and coronary artery disease, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision 
from the Department of Veterans Affairs (VA) regional 
office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  The veteran demonstrates dyspnea, fatigue, angina, 
dizziness, or syncope upon a workload of five to six 
metabolic equivalents.

4.  The veteran has no diagnoses of acute or chronic 
congestive heart failure, or left ventricular dysfunction.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.10, 
4.104, Diagnostic Code 7005 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) requires that VA make 
reasonable efforts to assist a claimant in obtaining 
evidence to substantiate his or her claim unless it is 
clear that no reasonable possibility exists that would aid 
in substantiating the claim.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the January 2002 
Statement of the Case (SOC) specifically satisfies the 
requirement at § 5103A of VCAA in that they clearly notify 
him of the evidence necessary to substantiate his claim.  
The veteran was afforded a thorough VA examination.  The 
Board also notes that appellant has had the opportunity to 
submit evidence and argument in support of his appeal.  
The veteran submitted hospital records, which were already 
included in his service medical records.  He did not 
otherwise indicate the existence of any outstanding 
Federal government record that could substantiate his 
claim.  Nor did he identify any other records that could 
substantiate his claim.  All identified records have been 
associated with the claims file.  Accordingly, the Board 
concludes that the requirement that VA notify the claimant 
of each of their respective duties to obtain records is 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has 
also provided all required notice and assistance to the 
veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran's condition has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (Arteriosclerotic heart 
disease (coronary artery disease)).

Diagnostic Code 7005, a 30 percent rating is warranted 
when a workload of greater than five METs, but not greater 
than seven METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy 
or dilatation is shown on an electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent evaluation is 
warranted when the claimant has more than one episode of 
acute congestive heart failure in the past year, or; a 
workload of greater than three METs, but not greater than 
five METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; there is left ventricular dysfunction with 
an ejection of 30 to 50 percent.  To receive a 100 percent 
rating, a claimant must have documented coronary artery 
disease resulting in chronic congestive heart failure, or; 
workload of three METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found 
to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by 
evidence showing that the disability at issue causes 
marked interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321 (2002).

Service medical records reflect that the veteran underwent 
a cardiac catheterization and a percutaneous transluminal 
coronary angioplasty during a one-day hospital admission 
in September 1999.  The procedures were preceded by six 
months of episodic chest pain, most consistently brought 
on by exertion.  The operation report indicated the 
veteran, who has multiple cardiac risk factors, presented 
to the emergency room with complaint of progressive 
exertional angina occurring at lower and lower levels.  
The findings on the cardiac catheterization were three-
vessel coronary disease with a focal high-grade lesion in 
the proximal right coronary artery. 

A Medical Evaluation Board (MEB) reviewed the veteran's 
medical records and concluded with a diagnosis of coronary 
artery disease.  The MEB provided a prognosis that was 
good with excellent exercise tolerance on treadmill 
testing and no ischemia, and normal left ventricular 
function.  The prognosis also noted that the veteran had 
quit smoking after a one to two-pack per day history of 18 
years and he was currently taking medication to lower his 
cholesterol.  The recommendation was for the veteran to 
return to duty.

In July 2000, the veteran was placed on a physical profile 
with an assignment limitation Code "C," which restricted 
his assignments to the continental United States unless 
there was prior coordination with Personnel at the service 
headquarters.

In February 2001, the veteran was admitted to Brooke Army 
Medical Center for approximately three days to undergo 
catheterization and intervention.  The veteran reported 
one week of worsening substernal chest tightness and 
dyspnea that was worse with movement.  He indicated that 
his pain worsened the night before his admission and was 
not relieved with B-blocker or MDIs.  By way of history, 
it was noted that he had had an echocardiogram in February 
2000 and that his left ventricular ejection fraction was 
55 to 65 percent.   Hospital course of treatment included 
coronary angiography and cardiac 
catheterization/percutaneous transluminal coronary 
angioplasty.  The veteran also had two episodes of 
hypertension, which was controlled through increasing and 
restarting medication.  The discharge diagnosis was non Q-
wave myocardial infarction and hypertension.  The 
veteran's condition upon discharge was "stable improved."

The veteran was admitted to the hospital in May 2001 with 
complaint of a two-day history of burning, non-radiating 
substernal chest pain on exertion the previous week.  He 
denied chest pain at rest and any other associated 
symptoms.  He reported that the chest pain lasted 
approximately less than five minutes and was relieved by 
Nitroglycerine.  He noticed a decrease in exercise 
tolerance over the same week.  The veteran was treated 
with outpatient medications with normal cardiac enzymes 
times one.  He underwent a cardiac catheterization.  The 
discharged diagnosis was atherosclerotic coronary artery 
disease-with stent placement of first obtuse marginal 
branch.

The veteran underwent a VA fee-basis physical examination 
in August 2001.  The medical history included anginal 
chest pain with fatigue and dizziness, which started in 
July 1998 and chest pain in September 1999, which was 
diagnosed as coronary artery disease.  He had a myocardial 
infarction in February 2001 and unstable angina in May 
2001.  Treatment included a cardiac catheterization and 
placement of a stent in September 1999, a repeat cardiac 
catheterization and balloon angioplasty in February 2001, 
and another heart catheterization and placement of a stent 
in May 2001.  The veteran was on several medications at 
the time of the examination.

The physical examination indicated blood pressure on the 
right was 138/84 sitting, 132/88 standing, and 142/82 
lying.  The heart rate and rhythm was regular with normal 
S1 and S2.  There were no murmurs, lifts, heaves, or 
thrills.  Chest X-ray was performed and interpreted to be 
normal.  The pertinent diagnosis was status post 
myocardial infarction, with advanced coronary artery 
disease; status post stent placement times two.  The 
examining physician remarked that the veteran fit into New 
York Heart Association criteria of 2, slight limitation of 
activity with a METS level of 5 to 6. 

II.  Analysis

A review of the evidence, in summary, indicates that the 
veteran underwent three surgical procedures, which are as 
follows:  (1) a cardiac catheterization with placement of 
a stent in September 1999 during a one-day inpatient 
admission, 
(2) coronary angiography and cardiac 
catheterization/percutaneous transluminal coronary 
angioplasty in February 2001 during a three-day inpatient 
admission, and (3) a cardiac catheterization with 
placement of a stent in May 2001 during a two-day 
hospitalization.  The evidence also indicates diagnosis of 
a non Q-wave myocardial infarction in February 2001 and 
two attacks of exertional angina, the first in September 
1999 and the second in May 2001.  

The veteran asserted on his VA Form 9 that he had suffered 
two heart attacks and three procedures during an eight-
month period.  He later corrected his statement in January 
2002 by changing an eight-month period to 16 months.  He 
contends that all procedures and attacks should be 
considered and he argues that his evaluation should not be 
based only on METS.  The schedular criteria does take into 
several factors in evaluating coronary artery disease 
including METs, all of which should and will be considered 
here.

The veteran does not meet the criteria for a 60 or 100 
percent evaluation under Diagnostic Code 7005 for a number 
of reasons.  First, the veteran's cardiac disability has 
never been diagnosed as acute or chronic congestive heart 
failure.  The most recent diagnosis (August 2001) 
indicates only status post myocardial infarction, with 
advanced coronary artery disease; status post stent 
placement times two.  Prior diagnoses are also negative 
for congestive heart failure.  Second, the veteran does 
not have left ventricular dysfunction with an ejection 
rate of 30 to 50 percent or less than 30 percent.  Service 
medical records are negative for any diagnosis of left 
ventricular dysfunction and the MEB report indicates that 
the veteran had normal left ventricular function.  The 
veteran does not have a workload of five METs or less, 
which is required for a 60 percent evaluation or a 
workload of less than three METs, which is required for a 
100 percent evaluation.  The VA examination report 
indicates a METs of five to six, which meets the criteria 
for a 30 percent evaluation only. 

In deciding the veteran's appeal, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether he is entitled to increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected hypertension and coronary artery disease 
during the appeal period that would sustain a higher 
rating for any time frame.  Accordingly, the Board does 
not find evidence that the veteran's disability evaluation 
should be increased for any separate period based on the 
facts found during the appeal period.

Finally, the Board cannot conclude that the disability 
picture as to the service-connected hypertension and 
coronary artery disease is so unusual or exceptional, with 
such related factors as frequent hospitalization and 
marked interference with employment, as to prevent the use 
of the regular rating criteria.  38 C.F.R. § 3.321(b) 
(2002).  While records indicate three hospitalizations of 
one to three days duration during active service, the 
record does not reflect any inpatient hospital care since 
May 2001, which is over 18 months ago.  The evidence does 
not indicate any interference in the veteran's employment 
due to his service-connected hypertension and coronary 
artery disease that is beyond the average impairment of 
earning capacity contemplated by the regular schedular 
criteria.  Consequently, a higher rating on an 
extraschedular basis is not warranted.


ORDER

An initial evaluation for hypertension and coronary artery 
disease in excess of 30 percent is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

